Citation Nr: 1242255	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  10-37 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin



THE ISSUE

Entitlement to reimbursement of expenses of the Veteran's beneficiary's last sickness from accrued benefits.



ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1944 to December 1946.  Following his death, the Veteran's widow had been assigned death pension benefits.  The Veteran's widow died in April 2008.  The Appellant is the Veteran's spouse's daughter.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 decisional letter of the Milwaukee Pension Maintenance Center.  


FINDING OF FACT

Expenses claimed for accrued benefits of the Veteran's widow are not shown to be medical expenses for last sickness or burial.  


CONCLUSION OF LAW

The criteria for entitlement to reimbursement of expenses of the Veteran's beneficiary's last expenses for accrued benefits have not been met.  38 U.S.C.A. § 5121(a)(6) (West 2002); 38 C.F.R. § 3.1000(a)(5) (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012), imposes obligations on VA in terms of its duties to notify and assist claimants.  The matters decided in this decision, however, rest on the interpretation and application of the relevant law, and the Veterans Claims Assistance Act of 2000 does not apply.  See Mason v. Principi, 16 Vet. App. 129 (2002).

Applicable Facts

In September 2007, VA received a claim from the Veteran's surviving spouse for entitlement to special monthly pension based on the need for regular aid and attendance.  As reported by the Appellant, the surviving spouse died in April 2008, during the pendency of her special monthly pension claim.  Thereafter, prior to receipt of notification of her death, a February 2009 rating decision granted her claim for entitlement to special monthly pension based on the need for regular aid and attendance, effective March 3, 2007.  There is no indication that any benefits were paid following the February 2009 rating decision that granted her claim.  

A letter from Veterans Home Care, LLC (VHC), that was not date stamped, was submitted indicating that $976.00 monthly payment would be incurred for care coordination and regular assistance with activities of daily living, such as bathing, dressing, grooming, needs of nature and protection from hazards of daily life and medication management.  It was indicated that VHC would coordinate care through TriCounty Hope home care.  The letter indicated that a copy of an initial visit report outlining service to be provided with the schedule showing days and hours for weekly scheduled visits was included; however, the aid and attendance doctor's form which documented the need for assistance with activities of daily living, did not actually include a schedule for services to be provided.  

In May 2008 the Appellant informed the VA that her mother had died in April 2008, and that she was requesting accrued benefits, referencing her mother's September 2007 claim, as well as medical expenses incurred.  The Appellant submitted an Application for Accrued Amounts Due a Deceased Beneficiary (VA Form 21-601) in May 2008 based on last expenses incurred for her mother, and this appeal ensues from her appeal of a denial of accrued benefits.  Form 21-601 indicated that expenses of last sickness in the amount of $4, 620.00 had been paid to VHC.  The form included a waiver of reimbursement from VHC certifying that the expenses were incurred in connection with the last sickness and burial of the beneficiary, were due and unpaid, and that VHC held the claimant responsible for the payment of any portion of the accrued benefit to which the nursing home may be entitled, and that such right was waived.  

A February 2009 decisional letter denied the Appellant's claim for accrued benefits, indicating that there were no statements showing that the Appellant had paid any final expenses.  In June 2009, the Appellant requested that a paid statement for her mother's home health care as provided for by VHC be reviewed.  She included a VHC statement of transactions from September 30, 2007, to March 31, 2008, reflecting a credit of $2,050.00 on March 31, 2008, and a zero dollar balance owed.  VHC submitted a note that Form 21-601 showing a balance of $4,620.00, should be corrected to reflect an amount of $4,810.00, and that the Appellant had paid the expenses.  

A July 2009 decisional letter indicated that there were no accrued benefits payable to the Appellant.   

A February 2010 decisional letter again denied the Appellant's claim for accrued benefits, indicating that the VHC statement showed that payments were made in full by the deceased mother, as all payments were made prior to her death.  

In March 2010 the Appellant indicated that her mother's health care expenses were incurred in relation to terminal lymphoma, and that on her death, VHC had paid the local agency that provided for her mother's care, and she owed the balance.  A June 2009 VHC statement of transactions from September 30, 2007, to March 31, 2008, was submitted; however, unlike the previous statement, this one reflected no payments, other than the credit of $2,050.00, resulting in a balance of $4,810.00.  

In a July 2010 Statement of the Case, the Appellant's claim for accrued benefits was denied, indicating that it had been filed outside of one year from the mother's death.  The Board observes that this reasoning was incorrect; however, subsequent decisional letters did not rely on this reasoning.  

A November 2010 Supplemental Statement of the Case (SSOC) continued to deny accrued benefits on behalf of the deceased widow.  It indicated that the evidence showed VHC coordinated care, but did not actually provide care, and that the coordination of care was not considered an actual, paid unreimbursed medical expense.  VHC simply coordinated care rather than providing medical or nursing services care, and the expenses that the Appellant's mother paid were not reimbursable.  

Subsequent to the SSOC, and prior to certification to the Board, the Appellant did not submit any more detailed accounts of her mother's last sickness expenses.

Applicable Law and Analysis

Periodic monetary benefits authorized under laws administered by the VA, to which a payee was entitled at his or her death under existing ratings or decisions or those based on evidence in the file at date of death, and due and unpaid will, upon the death of such person, be paid to certain persons.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a). 

The Appellant claims entitlement to accrued benefits under a provision allowing only so much of the accrued benefit to be paid as may be necessary to reimburse the person who bore the expense of last sickness or burial.  38 U.S.C.A. § 5121(a)(6); 38 C.F.R. § 3.1000(a)(5).  In this case, the Board finds that the plain language of the applicable statute and regulation is clear.

As applicable to this case, the law provides only for reimbursement of expenses borne for last sickness; there is no basis for payment to the Appellant for debt incurred in coordinating care for the Veteran.  Indeed, the Court has specifically held that nonmedical expenses are excluded in cases such as this.  Caranto v. Brown, 4 Vet. App. 516, at 518.

The Board has considered that payment of accrued benefits, as reimbursement, is not limited to specific items or amounts, but is to be considered for all reasonable expenses incident to the last illness and burial of a beneficiary veteran, and/or surviving spouse.  M21-1MR, Part VIII, ¶ 4.12(a).  Claims for reimbursement, however, must be supported by bills covering the expenses incurred by showing the dates and nature of services rendered, for whom the expenses were incurred, and who made payment, if fully paid.  Id.  M21-1MR, Part VIII, ¶ 4.12(b)-(e) specifically lists physician expenses, medicinal expenses, nursing expenses, and transportational expenses.  Only those charges which are clearly shown not to be related to the beneficiary's last illness are to be disallowed.  M21-1MR, Part VIII, ¶ 4.12(g).  

The Board, in consideration of Caranto, and VA's manual guidelines referencing specific expenses considered for reimbursement, finds that here the Appellant has not supported her claim of entitlement to accrued benefits for last expenses incurred.  Specifically, although a VHC statement of transactions showing a balance of $4,810.00 for invoices of $980.00 monthly from December 30, 2007, to March 31, 2008, is of record, such statement does not indicate the date and nature of services rendered.  Rather, as explained above, VHC coordinated care, but did not provide final sickness care.

As such, the Appellant has not provided evidence sufficient for the reimbursement of expenses paid for the Veteran's last sickness.  Specifically, VA Form 21-601, the Appellant was asked to list any expenses of last sickness, to include the nature of expense and the amount of the expense.  The Appellant only identified VHC indicating the nature of the expense was for assistance with activities of daily living, and did not otherwise submit evidence identifying specific amounts paid for expenses related to the Veteran's last sickness, such as nursing or medical expenses.  For these reasons, the Board finds that reimbursement for the expense of last sickness is not warranted under 38 U.S.C.A. § 5121.

Although the Appellant indicated that she paid unreimbursed medical expenses related to her mother's last illness, statute permitting a claimant to apply for accrued benefits payable to the Veteran's surviving spouse at the time of the spouse's death places the burden on the claimant to produce the evidence necessary for VA to determine whether an award from accrued benefits could be properly made.  See Caranto v. Brown, 4 Vet. App. 516 (1993).  In this case, the evidence does not show that the Appellant is eligible for payment of accrued benefits for unreimbursed medical and burial expenses related to the beneficiary's last sickness and burial, and the Appellant is not eligible to receive accrued benefits.  See 38 U.S.C.A. § 5121(a)(6). 

For the reasons stated above, the Board finds that the claim for accrued benefits must be denied.  In reaching this conclusion, the Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claim, entitlement to accrued benefits must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  There is no legal basis demonstrated to pay this claim.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to reimbursement of expenses of last expenses for accrued benefits is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


